DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-2 and 4-20 are pending and have been examined in this application. As of the date of this application, no Information Disclosure Statement (IDS) has been filed on behalf of this case. 

Response to Amendment
In the amendment dated 09/30/2022, the following has occurred: Claims 1 and 4-20 have been amended; Claim 3 has been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 09/30/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that: “Applicant respectfully submits that the drawings are correct and satisfy 37 CFR 1.84(p)(4) at least because the reference numbers are the same for each element. For example, the Examiner identified reference characters "105," "205," "305," "405," and "505" as being different elements. Applicant respectfully submits that the element numbers the corresponding "first base," for example is "05," where the addition of the 1, 2, or 3 to the number 05 illustrate the Figure being referred to in the Specification (e.g., the specification refers to the first base shown in Figure 1 with the number 120). Thus, the element numbers for each figure are the same, (e.g., 05), with additional information for referencing that particular element in a particular figure (e.g., 105). Applicant respectfully submits such a numbering system satisfies 37 CFR 1.84(p)(4) because the number "05" references each part in each figure while also providing a reference to the figure being referenced. The application does not use different element numbers for the same part in different figures.” – The examiner respectfully disagrees. The drawings already have figure numbers to differentiate the views and the full number shown in each figure (105, 205, etc.) is the reference character. 37 CFR 1.84(p)(4) requires “the same reference character” for the same part and because the full reference characters in each drawing that use this numbering scheme are not the same character, the drawings fail to comply with this requirement.
In response to applicant’s argument that: “Oh, column 3, lines 47-48. Therefore, steps 17 extend below stock bar 30 while claim 1 recites "one or more legs end before the bottom edge of the first support base and the second support base," as recited in claim 1, emphasis added. At least for that reason, Oh fails to anticipate claim 1. Claim 1 is allowable.” – As the feet of Oh are an element of the support base, and the legs of Oh’s bracket end before the bottom edge of the feet, the reference reads on the newly added limitation.
	Additionally, the amendment and arguments have overcome the 112 rejection set forth in the previous action.

Applicant’s arguments with respect to the claims rejected under Werner, 1-2 and 9-20, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because different reference characters in each figure have been used to designate the same parts (e.g. the first support base is designated as 105 in Fig. 1, 205 in Fig. 2, 305 in Fig. 3, 405 in Fig. 4, and 505 in Fig. 5; this also occurs with every other part in the figures). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Paragraph [0029] recites “First, post base 505 is easily and quickly separated into its constituent components (e.g., first base 105 and first base 120 shown in Figure 1)”. This should read “First, post base 505 is easily and quickly separated into its constituent components (e.g., first base 105 and second base 120 shown in Figure 1)”.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the bottom edge”. This should read “a bottom edge” (emphasis added).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a threaded hole” and claim 8 refers to the same threaded hole, it is unclear if this hole is the same element as the threaded hole introduced in claim 1, or a separate element. For purposes of examination, they have been interpreted as the same element.
Claim 8 is rejected based on its dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9-10, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacDonald, III et al. (US 6,488,097).
Regarding Claim 1, MacDonald discloses a base (MacDonald: Fig. 3; 36, 38), comprising a first support base (MacDonald: Fig. 3; 36), a second support base (MacDonald: Fig. 3; 38), one or more post brackets (MacDonald: Fig. 3; 40) which include legs which attach to one of the first support base or the second support base and which include an opening (MacDonald: Annotated Fig. 3; O) to receive a post, wherein one or more legs end before the bottom edge (MacDonald: Fig. 4; 54) of the first support base and the second support base; and wherein the one or more post brackets include a threaded hole (MacDonald: Annotated Fig. 3; H).
Regarding Claim 9, MacDonald discloses the base of claim 1, wherein the first support base (MacDonald: Fig. 3; 36) includes a slot (MacDonald: Fig. 3, 4; 42, 56).
Regarding Claim 10, MacDonald discloses the base of claim 9, wherein the second support base (MacDonald: Fig. 3; 38) includes a slot (MacDonald: Fig. 4; 56).
Regarding Claim 13, MacDonald discloses the base of claim 1, wherein the first support base (MacDonald: Fig. 3; 36) includes a first foot (MacDonald: Fig. 3-4; 50) and a second foot (MacDonald: Fig. 3-4; 50).
Regarding Claim 14, MacDonald discloses the base of claim 13, wherein the second support base (MacDonald: Fig. 3; 38) includes a third foot (MacDonald: Fig. 3-4; 50) and a fourth foot (MacDonald: Fig. 3-4; 50).
Regarding Claim 15, MacDonald discloses the base of claim 14, wherein the first foot (MacDonald: Fig. 3-4; 50) and the second foot (MacDonald: Fig. 3-4; 50) are disposed on opposing ends of the first support base (MacDonald: Fig. 3; 36).
Regarding Claim 16, MacDonald discloses the base of claim 15, wherein the third foot (MacDonald: Fig. 3-4; 50) and the fourth foot (MacDonald: Fig. 3-4; 50) are disposed on opposing ends of the second support base (MacDonald: Fig. 3; 38).
Regarding Claim 17, MacDonald discloses the base of claim 1, wherein the one or more post brackets (MacDonald: Fig. 3; 40) are sized to accept dimensional lumber.
Regarding Claim 18, MacDonald discloses the base of claim 1, wherein the one or more of the post brackets (MacDonald: Fig. 3; 40) are disposed on the first support base (MacDonald: Fig. 3; 36).
Regarding Claim 19, MacDonald discloses the base of claim 18, wherein one of the one or more of the post brackets (MacDonald: Fig. 3; 40) are disposed on the first support base (MacDonald: Fig. 3; 36) between a slot (MacDonald: Fig. 3, 4; 42, 56) and a first foot (MacDonald: Fig. 3-4; 50) of the first support base.
Regarding Claim 20, MacDonald discloses the base of claim 19, wherein one of the one or more of the post brackets (MacDonald: Fig. 3; 40) are disposed on the first support base between the slot (MacDonald: Fig. 3, 4; 42, 56) and the second foot (MacDonald: Fig. 3-4; 50) of the first support base.

Claims 1-2, 4-13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh (US 7,427,051).
Regarding Claim 1, Oh discloses a base (Oh: Fig. 7A; 30, 40), comprising a first support base (Oh: Fig. 7A; 30), a second support base (Oh: Fig. 7A; 40), and one or more post brackets (Oh: Fig. 5, 7A; 10, 20) which include legs (Oh: Fig. 5, 7A; 14) which attach to one of the first support base or the second support base and which include an opening (Oh: Fig. 5; 13) to receive a post, wherein one or more legs end before the bottom edge (Oh: Annotated Fig. 6C; B) of the first support base and the second support base; and wherein the one or more post brackets include a threaded hole (Oh: Fig. 5; 12).
Regarding Claim 2, Oh discloses the base of claim 1 wherein the first support base (Oh: Fig. 7A; 30) and the second support base (Oh: Fig. 7A; 40) interlock.
Regarding Claim 4, Oh discloses the base of claim 1, wherein the one or more post brackets (Oh: Fig. 5, 7A; 10, 20) include a threaded shaft (Oh: Fig. 5, 7A; 20).
Regarding Claim 5, Oh discloses the base of claim 4, wherein the threaded shaft is a bolt (Oh: Fig. 5, 7A; 20).
Regarding Claim 6, Oh discloses the base of claim 5, wherein tightening the bolt (Oh: Fig. 5, 7A; 20) decreases space within an opening (Oh: Fig. 5; 13) of the one or more post brackets (Oh: Fig. 5, 7A; 10, 20) for the post.
Regarding Claim 7, Oh discloses the base of claim 1, wherein the legs of the one or more post brackets (Oh: Fig. 5, 7A; 10, 20) attach over the first support base and wherein the one or more brackets include a threaded hole (Oh: Fig. 5, 7A; 12) that receives a threaded shaft (Oh: Fig. 5, 7A; 20).
Regarding Claim 8, Oh discloses the base of claim 7, wherein as the threaded shaft (Oh: Fig. 5, 7A; 20) in the one or more brackets is threaded through the threaded hole (Oh: Fig. 5, 7A; 12) towards the first support base, pressure applied by the threaded shaft to a post in the hole is counteracted by the legs (Oh: Fig. 5, 7A; 14) of the one or more post brackets.
Regarding Claim 9, Oh discloses the base of claim 1, wherein the first support base (Oh: Fig. 7A; 30) includes a slot (Oh: Annotated Fig. 7A; S1).
Regarding Claim 10, Oh discloses the base of claim 9, wherein the second support base (Oh: Fig. 7A; 40) includes a slot (Oh: Annotated Fig. 7A; S2).
Regarding Claim 11, Oh discloses the base of claim 10, wherein the slot of the first support base (Oh: Annotated Fig. 7A; S1) and the slot of the second (Oh: Annotated Fig. 7A; S2) base interlock (Oh: Fig. 7A).
Regarding Claim 12, Oh discloses the base of claim 11, wherein the first support base (Oh: Fig. 7A; 30) and the second support base (Oh: Fig. 7A; 40) are disposed at 90 degrees to each other when interlocked.
Regarding Claim 13, Oh discloses the base of claim 1, wherein the first support base (Oh: Fig. 7A; 30) includes a first foot (Oh: Annotated Fig. 7A; F1) and a second foot (Oh: Annotated Fig. 7A; F2).
Regarding Claim 17, Oh discloses the base of claim 1, wherein the one or more post brackets (Oh: Fig. 5, 7A; 10, 20) are sized to accept dimensional lumber.
Regarding Claim 18, Oh discloses the base of claim 1, wherein the one or more of the post brackets (Oh: Fig. 5, 7A; 10, 20) are disposed on the first support base (Oh: Fig. 7A).
Regarding Claim 19, Oh discloses the base of claim 18, wherein one of the one or more of the post brackets (Oh: Fig. 5, 7A; 10, 20) are disposed on the first support base between a slot and a first foot (Oh: Annotated Fig. 7A; F1) of the first support base (Oh: Fig. 7A).
Regarding Claim 20, Oh discloses the base of claim 19, wherein one of the one or more of the post brackets (Oh: Fig. 5, 7A; 10, 20) are disposed on the first support base between the slot and the second foot (Oh: Annotated Fig. 7A; F2) of the first support base (Oh: Fig. 7A).













Annotated Figures

    PNG
    media_image1.png
    611
    870
    media_image1.png
    Greyscale

I: MacDonald; Annotated Fig. 3

    PNG
    media_image2.png
    759
    543
    media_image2.png
    Greyscale

II: Oh; Annotated Fig. 6C

    PNG
    media_image3.png
    617
    807
    media_image3.png
    Greyscale

III: Oh; Annotated Fig. 7A

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M-F: 10AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TM/Examiner, Art Unit 3631                                                                                                                                                                                                        

/Muhammad Ijaz/Primary Examiner, Art Unit 3631